Exhibit 10.5

WALKER & DUNLOP, INC.

NON-QUALIFIED STOCK OPTION TRANSFER AGREEMENT

This Non-Qualified Stock Option Transfer Agreement (this “Agreement”) is entered
into as of _________ __, 2019 (the “Effective Date”), by and among Walker &
Dunlop, Inc., a Maryland corporation (the “Company”), [NAME OF GRANTEE] (the
“Transferor”) and [_______________], dated [____] (the “Transferee”).  The
Company, the Transferor and the Transferee are each sometimes referred to herein
as a “Party,” and collectively sometimes referred to herein as the “Parties.”

RECITALS

WHEREAS, on [OPTION GRANT DATE], the Company granted to the Transferor an option
(the “Granted Option”) to purchase [___] shares of common stock of the Company,
par value $0.01 per share, subject to the terms and conditions of the Walker &
Dunlop, Inc. [2015/2010] Equity Incentive Plan (as amended, the “Plan”) and a
Non-Qualified Stock Option Agreement thereunder by and between the Company and
the Transferor (as amended, the “Stock Option Agreement”);

WHEREAS, the Plan is attached hereto as Exhibit A and the Stock Option Agreement
is attached hereto as Exhibit B; and

WHEREAS, the Transferor desires to transfer the Granted Option with respect to
[___] vested shares (the “Option”) to the Transferee and the Company desires to
consent to such transfer, all in accordance with the terms and conditions set
forth herein.

NOW, THEREFORE, in consideration of the foregoing recitals, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the Company, the
Transferor and the Transferee agree as follows:

AGREEMENT

1.           Transfer of the Option.

(a)         As of the Effective Date, the Transferor hereby transfers to the
Transferee the Option (the “Transfer”) and the Transferee hereby accepts the
transfer of the Option by the Transferor.

(b)         The Transferee and the Transferor acknowledge and agree that the
Transferee shall be bound by all of the terms and conditions of the Plan and the
Stock Option Agreement as if the Transferee were the Grantee[ (as defined in the
Plan)/Optionee]1 (as named in the Stock Option Agreement) and as if the
Transferee had accepted the Stock Option Agreement; provided, however, that
references in the Plan and the Stock Option Agreement to (A) the service of the
Grantee[/Optionee]2 or (B) the termination of service of the Grantee[/Optionee]3
shall be deemed to continue to be references to (X) the service of the
Transferor or (Y) the termination of service of the Transferor, as applicable,
and the Transferor shall remain responsible for any withholding taxes that may
be due in connection with the exercise or other disposition of the Option.

--------------------------------------------------------------------------------

1 NTD: Include for transfers under 2010 Plan only.

2 NTD: Include for transfers under 2010 Plan only.

3 NTD: Include for transfers under 2010 Plan only.





1




(c)         The Company consents to the Transfer in accordance with Section 8.10
of the Plan and the section of the Stock Option Agreement entitled “Transfer of
Option”.  Except as expressly set forth in this Section 1(c), nothing in this
Agreement shall be deemed a waiver of any of the Company’s rights under the Plan
or the Stock Option Agreement, including with respect to the Company’s rights to
withhold consent, in its discretion, to future transfers.

2.          Representations and Warranties by the Transferor and Transferee.

(a)         The Transferor has delivered to the Company a true and complete copy
of the instrument creating the Transferee (including all amendments
thereto).  The Transferee qualifies as a “Family Member” within the meaning of
the Plan.

(b)         The Transferor hereby represents and acknowledges that the
Transferor may be subject to certain federal and state tax liability in
connection with the Transfer of the Option and/or the exercise of the
Option.  The Transferor represents that Transferor has consulted Transferor’s
individual tax advisor regarding the specific tax consequences of the Transfer
and is not relying on any statements or representations by the Company or its
advisors with respect thereto.  The Transferor hereby covenants and agrees that
the Transferor will be responsible for paying to the Company or its designated
subsidiary any amount of any applicable withholding taxes required to be
withheld with respect to the exercise or other disposition of the Option.

(c)         The Transferee represents and warrants that this Agreement has been
duly authorized, executed and delivered by its duly authorized representative.

3.          Notices.  Any notice required or permitted hereunder shall be given
in writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail, with postage and fees
prepaid, addressed as follows:

(a)         if to the Company, to the attention of the General Counsel of the
Company at the Company’s principal executive offices;

(b)         if to the Transferor, to the address on file with the Company;

(c)         if to the Transferee, to the address shown below beneath the
Transferee’s signature; or

(d)         to a Party at such other address as such Party may designate in
writing from time to time to the other Parties.

4.          Further Instruments.  The Parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this Agreement.

5.          Entire Agreement.  The terms of the Plan and the Stock Option
Agreement are incorporated herein by reference.  This Agreement, together with
the Plan and the Stock Option Agreement, constitutes the entire agreement of the
Parties and supersedes in its entirety all prior undertakings and agreements of
the Parties with respect to the subject matter hereof.

6.          Governing Law.  The validity and construction of this Agreement
shall be governed by, and construed and interpreted in accordance with, the laws
of the State of Maryland, other than any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive laws of any other jurisdiction.





2




7.          Severability.  Should any provision of this Agreement be determined
by a court of law to be illegal or unenforceable, the other provisions shall
nevertheless remain effective and shall remain enforceable.

8.          Binding Effect.  The provisions of this Agreement shall be binding
upon and accrue to the benefit of the Parties hereto and their respective heirs,
legal representatives, successors and permitted assigns.

9.          Amendment.  This Agreement may be amended only by a written
instrument signed by the Parties hereto.

10.        Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original and all of which
together shall constitute one document.

[signature page follows]

 

 



3




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

WALKER & DUNLOP, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

TRANSFEROR

 

 

 

 

 

[

]

 

 

 

TRANSFEREE

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 





 




EXHIBIT A

Walker & Dunlop, Inc. [2015/2010] Equity Incentive Plan

[attached]





 




EXHIBIT B

Non-Qualified Stock Option Agreement

[attached]

 

